Citation Nr: 0734943	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-24 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus. 
 
2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Hepatitis C. 

3.  Entitlement to an increased evaluation for dorso-lumbar 
spine disability, currently evaluated as 20 percent 
disabling. 

4.  Entitlement to an award of payment of Dependency and 
Indemnity Compensation (DIC) benefits, based on the grant of 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for pneumonia and cardiac arrest. as a result of 
hospitalization or medical or surgical treatment by the 
Department of Veterans Affairs (VA).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to July 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, wherein the RO denied the veteran's 
petition to reopen previously denied claims for service 
connection for diabetes mellitus and Hepatitis C, increased 
the disability rating assigned to the service-connected 
dorsal-lumbar spine disability to 20 percent, effective 
October 8, 2003-the date of receipt of the veteran's claim 
for increase for the aforementioned disability, and denied 
entitlement to an award of payment of DIC benefits, based on 
the grant of compensation under the provisions of 38 U.S.C.A. 
§ 1151 for pneumonia and cardiac arrest as a result of 
hospitalization or medical or surgical treatment by VA.  The 
veteran timely appealed the July 2004 rating action to the 
Board. 

In a May 2007 written argument, the veteran's representative 
raised the issue of whether new and material evidence had 
been received to reopen a previously denied claim for service 
connection for left shoulder arthritis.  As this issue has 
not been developed for appellate review, it is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On VA Form 9 (Appeal to Board of Veterans' Appeals), received 
by VA in February 2007, after the veteran's appeal was 
certified to the Board in November 2005, the veteran checked 
a box indicating that he wanted "a BVA hearing at a local VA 
office before a member, or members, of the BVA."  In an 
accompanying written argument, the veteran's representative 
requested that the hearing be conducted in North Carolina or 
"at the nearest VA regional office to the veteran's home 
residence" (the veteran resides in North Carolina) (see, 
February 2007 written argument, prepared by the veteran's 
representative). 

In light of the veteran's request, his claims files must be 
returned to the agency of original jurisdiction so that his 
representative can review it.  A remand is required. 38 
C.F.R. §§ 19.9, 20.700(a), 20.703 (2007).

For the reason stated above, this case is REMANDED for the 
following action:

Scheduled the veteran for a hearing at 
the RO, to be held before a Veterans Law 
Judge of the Board in North Carolina (the 
veteran resides in North Carolina.)

After the veteran and his representative have been given an 
opportunity to appear at a Board hearing, the claims files 
should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.





The matters on appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C.L. Mason
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



